DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “a control circuit that heats the first and second heaters such that the reference element has a higher temperature than the detection element in a first period of time and that the detection element has a higher temperature than the reference element in a second period of time” which is unclear. It is unclear whether both of the heaters are energized in both the first and second periods, or that one of each the heaters is energized alternately in each of the periods, or some combination thereof.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2017156293 to Kaida.
Regarding Claim 1, Kaida discloses a gas sensor (Figs. 1-3 and 7, gas sensor element 1; ¶¶ [0042]-[0057]) comprising: a detection element whose resistance value changes in accordance with a concentration of a gas to be detected (Figs. 1-3 and 7, first sensor element 2; ¶¶ [0042]-[0057]); a reference element connected in series to the detection element (Figs. 1-3 and 7, second sensor element 3; ¶¶ [0042]-[0057]); a first heater for heating the detection element (Figs. 1-3 and 7, first heater 7A; ¶¶ [0042]-[0057]); a second heater for heating the reference element (Figs. 1-3 and 7, second heater 7B; ¶¶ [0042]-[0057]); and a control circuit that heats the first and second heaters such that the reference element has a higher temperature than the detection element in a first period of time (Figs. 1-3 and 7, control circuit 21 with MH1 at ambient and MH2 at 150 deg; ¶¶ [0042]-[0057], [0090]-[0096]) and that the detection element has a higher temperature than the reference element in a second period of time (Figs. 1-3 and 7, control circuit 21 with MH1 at 150 deg and MH2 at 60 deg; ¶¶ [0042]-[0057], [0090]-[0096]).
Regarding Claim 2, Kaida discloses the control circuit calculates the concentration of the gas to be detected based on a potential appearing at a connection point between the detection element and the reference element in one of the first and second periods of time (Figs. 1-3 and 7, control circuit 21 with Vd/Vr input; ¶¶ [0047]-[0065]).
Regarding Claim 3, Kaida discloses the control circuit heats the first and second heaters such that the detection element and the reference element have a first temperature and a second temperature, respectively, in the first period of time (Fig. 7, control circuit 21 with MH1 at Vm7 and MH2 at Vm9; ¶¶ [0090]-[0096]) and that the reference element and the detection element have the first temperature and the second temperature, respectively, in the second period of time (Fig. 7, control circuit 21 with MH1 at Vm8 and MH2 at Vm12; ¶¶ [0074]-[0096]).
Regarding Claim 4, Kaida discloses wherein lengths of the first and second periods of time are equal to each other (Figs. 1-3 and 7, MH1 and MH2 control times; ¶¶ [0042]-[0057], [0090]-[0096]).
Regarding Claim 6, Kaida discloses the detection element and reference element have a MEMS structure (¶ [0027]), and wherein a length of the first period of time is in a range of 50 ms to 400 ms (¶ [0092]).
Regarding Claim 7, Kaida discloses a ratio of a resistance value of the detection element and a resistance value of the reference element is in a range of 0.5 to 2.0 (¶ [0090]).
Regarding Claim 8, Kaida discloses the detection element and reference element are formed on mutually different chips (Fig. 1, first sensor element 2 and second sensor element 3 each including a substrate 4; ¶¶ [0024]-[0027]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaida in view of US 20070045129 to Gu.
Regarding Claim 5, Kaida discloses the gas to be detected is CO2 gas. However, although Kaida discloses heating temperatures above 100°C in the first period, Kaida is silent regarding the heating temperature of the detection element is in a range of 100°C to 200°C, and wherein the heating temperature of the reference element is in a range of 250°C to 350°C. Gu discloses the heating temperature of the detection element is in a range of 100°C to 200°C, and wherein the heating temperature of the reference element is in a range of 250°C to 350°C. (Figs. 4, heating between “100 degrees Celsius, carbon dioxide begins to desorb from the CO.sub.2 sensor, causing the CO.sub.2 sensor to heat up at a slower rate than the control sensor. At time equal to T.sub.C, the control sensor reaches a temperature of 500 degrees Celsius. At time equal to T.sub.CO2, the CO.sub.2 sensor reaches a temperature of 500 degrees Celsius”; ¶¶ {0017]-[0019]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Kaida by providing the heating temperature of the detection element is in a range of 100°C to 200°C, and wherein the heating temperature of the reference element is in a range of 250°C to 350° as in Gu in order to provide for greater accuracy by detecting differential responses to CO2 sensitivity at different desorption temperatures.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BOLDUC whose telephone number is (571)270-1602. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, Jr. can be reached on (571) 272-1672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID J BOLDUC/Primary Examiner, Art Unit 2852